United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0211
Issued: November 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On November 4, 2019 appellant, through counsel, filed a timely appeal from a
September 26, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish continuing,
employment-related residuals or disability on or after May 13, 2016; and (2) whether appellant has
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

met her burden of proof to expand the acceptance of her claim to include additional conditions
causally related to the accepted June 5, 1989 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On June 5, 1989 appellant, then a 29-year-old casual clerk,4 filed a traumatic injury claim
(Form CA-1) alleging that, on that same date, she experienced pain in her back, arm, and shoulder
when she bent down to pick up and carry a tray full of mail while in the performance of duty. She
stopped work on that date. OWCP accepted appellant’s claim for cervical, thoracic, lumbar, and
right shoulder strains. It paid wage-loss compensation and medical benefits and placed her on the
periodic rolls, effective December 18, 1989.
In November 21, 1990, appellant began vocational rehabilitation and returned to modifiedduty work as a part-time mail sorter at a private company on August 27, 1991. She received wageloss compensation for partial disability. By decision dated October 3, 1991, OWCP issued a loss
of wage-earning capacity (LWEC) determination reducing appellant’s wage-loss compensation
based on her actual earnings in the position of part-time mail sorter.
On May 22, 2014 OWCP referred appellant, along with a statement of accepted facts
(SOAF), a copy of the case record, and a series of questions, to Dr. Richard Deerhake, a Boardcertified orthopedic surgeon, for a second opinion evaluation regarding the status of her accepted
June 5, 1989 employment injury. In a June 23, 2014 report, Dr. Deerhake noted that he had
reviewed the SOAF and discussed the medical record. He provided physical examination findings
and reported that appellant’s current diagnoses were right shoulder arthritis and degenerative disc
disease of the cervical spine. Dr. Deerhake explained that appellant’s current conditions were not
work related and were a result of age-related changes. He concluded that appellant no longer
suffered from residuals or disability due to her June 5, 1989 employment injury.
Appellant submitted progress notes dated January 14 to November 11, 2015 by Dr. Louis J.
DeMicco, an osteopath specializing in emergency medicine. Dr. DeMicco recounted her
complaints of worsening right shoulder and lower back pain. Upon physical examination, he
observed pain on palpation over the cervical spine and some pain in the lumbar midline and
paraspinal musculature. Dr. DeMicco diagnosed cervical, lumbar, and right shoulder strains.
OWCP determined that a conflict in medical opinion existed between Dr. DeMicco,
appellant’s treating physician, and Dr. Deerhake, OWCP’s second opinion physician, with respect
to her employment-related conditions and disability. It referred appellant to Dr. Mark Berkowitz,

3

Docket No. 17-1352 (issued August 13, 2018).

4

Appellant’s term appointment with the employing establishment ended on June 7, 1989.

2

a Board-certified orthopedic surgeon, for an impartial medical examination in order to resolve the
conflict.
In a February 3, 2016 report, Dr. Berkowitz indicated that he had reviewed the case record,
including the SOAF, and noted the accepted conditions of cervical, thoracic, lumbar, and right
shoulder sprains. Upon examination of appellant’s cervical and lumbar spines, he observed mild
tenderness to palpation and no spasms. Sensation was intact. Examination of appellant’s thoracic
spine revealed no tenderness, spasms, or guarding. Dr. Berkowitz also noted range of motion
findings. Upon examination of appellant’s right shoulder, he observed no evidence of tenderness,
muscle spasms, or guarding. Dr. Berkowitz opined that there were no objective findings to support
that appellant had residuals of her accepted cervical, thoracic, lumbar, and right shoulder sprain
injuries. He explained that, while appellant still had many subjective findings, those findings were
more likely due to subsequent injuries that occurred after her federal employment. Dr. Berkowitz
reported that appellant was not able to return to regular duty, but indicated that her work
restrictions resulted from her other subsequent injuries and natural degenerative changes. He
completed a work capacity evaluation (Form OWCP-5c) with appellant’s work restrictions.
On April 8, 2016 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits because her June 5, 1989 work-related injury and disability had resolved. It found
that the special weight of the medical evidence rested with Dr. Berkowitz’s February 3, 2016
report, in which he determined that appellant’s accepted injuries had ceased and that she was no
longer totally disabled as a result of her accepted injury. OWCP afforded appellant 30 days to
submit additional evidence or argument, in writing, if she disagreed with the proposed termination.
No additional evidence or argument was received.
By decision dated May 13, 2016, OWCP finalized the termination of appellant’s wage-loss
compensation and medical benefits, effective that same date. It found that the special weight of
the medical evidence rested with Dr. Berkowitz, the impartial medical examiner (IME), who had
determined in a February 3, 2016 report that appellant did not have residuals or disability due to
her June 5, 1989 employment injury.
On May 23, 2016 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. Appellant submitted additional
progress notes dated March 25 and May 25, 2016 by Dr. DeMicco who continued to treat appellant
for complaints of neck and lower back pain.
OWCP also received a June 13, 2016 impairment rating report by Dr. Catherine Watkins
Campbell, a Board-certified occupational and family medicine physician.
A hearing was held on February 13, 2017. By decision dated April 13, 2017, an OWCP
hearing representative affirmed the May 13, 2016 decision.
Appellant filed an appeal before the Board.
By decision dated August 13, 2018, the Board affirmed the April 13, 2017 decision. The
Board found that OWCP had met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective May 13, 2016, as the medical evidence of record was
insufficient to establish that she continued to suffer from residuals or disability causally related to
3

her accepted June 5, 1989 employment injury. The Board further found that the medical evidence
submitted after the May 13, 2016 termination decision was insufficient to establish continuing
residuals or disability due to the June 5, 1989 employment injury.
Following the Board’s August 13, 2018 decision, OWCP received an April 19, 2019 letter
from counsel requesting that appellant’s claim be expanded to include the additional conditions of
status post cervical spinal fusion, spinal stenosis of the cervical region, and right shoulder
tendinitis. Counsel noted that he was submitting additional medical documentation from
Dr. Michael Eppig, a Board-certified orthopedic surgeon, to support his request.
In progress notes dated November 20, 2017 to December 19, 2018, Dr. Eppig recounted
appellant’s complaints of worsening neck pain and bilateral hand numbness and tingling. Upon
initial examination, he observed normal range of motion of appellant’s cervical spine and normal
strength. Hoffman’s test was negative. Dr. Eppig diagnosed status post cervical spinal fusion,
cervical radiculopathy, cervical spinal stenosis, and herniated nucleus pulposus (HNP).
A December 13, 2018 cervical spine magnetic resonance imaging (MRI) scan revealed
severe left-sided neural foraminal narrowing at the C6-7 level related to facet hypertrophy.
On July 11, 2019 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
A referral note dated January 17, 2019 from Dr. Vladlen Kim, Board-certified in internal
medicine, to Dr. Eppig noted the diagnoses of cervical degenerative disc disease, cervical
radiculopathy, and lumbar pain.
In a March 12, 2019 report, Dr. Kim indicated that appellant was seen for diarrhea due to
malabsorption, sprain of thoracic region, lumbar sprain, postgastrectomy syndrome, chronic
gastroesophageal reflux disease (GERD), generalized abdominal pain, and chronic insomnia. He
prescribed medication and scheduled a follow-up examination.
Appellant also submitted a March 19, 2019 cervical spine computerized tomography (CT)
scan, which revealed straightening of the cervical lordosis with preserved vertebral alignment,
postoperative changes of the anterior cervical disc fusion at C5-6, normal paraspinal soft tissues,
degenerative changes at C6-7, small central disc protrusion at C2-3 and C3-4, and small disc
osteophyte complex at C6-7.
In progress notes dated April 10 and July 17, 2019, Dr. Eppig recounted appellant’s
complaints of mid-cervical, posterior neck pain, bilateral hand numbness/tingling, and right
shoulder pain. Upon examination of appellant’s cervical spine, he observed normal range of
motion, no atrophy or edema, and negative Hoffman’s test. Dr. Eppig diagnosed subluxation of
cervical vertebra and cervical spinal stenosis.
By decision dated September 26, 2019, OWCP denied modification. It found that the
medical evidence of record was insufficient to establish that appellant continued to suffer residuals
or disability causally related to her accepted June 5, 1989 employment injury. OWCP also

4

determined that the medical evidence of record was insufficient to establish additional cervical and
right shoulder conditions causally related to her accepted June 5, 1989 employment injury.
LEGAL PRECEDENT -- ISSUE 1
As OWCP properly terminated appellant’s compensation benefits, the burden shifts to her
to establish continuing disability or residuals, after that date, causally related to her accepted
injury.5 To establish a causal relationship between the condition as well as any attendant disability
claimed and the employment injury, an employee must submit rationalized medical evidence based
on a complete medical and factual background, supporting such a causal relationship.6 A claimant
must establish by the weight of the reliable, probative, and substantial evidence that he or she had
employment-related residuals or disability which continued after termination of compensation
benefits.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish continuing
residuals or disability causally related to her June 5, 1989 employment injury on or after
May 13, 2016.
On prior appeal, the Board found that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits because she did not have residuals or disability due to her
accepted June 5, 1989 employment injury. The Board further found that the medical evidence
submitted after the May 13, 2016 termination decision was insufficient to establish continuing
residuals or disability due to the June 5, 1989 employment injury.8 The Board notes that it is
unnecessary for the Board to consider the evidence that was previously considered in its
August 13, 2018 decision. Findings made in prior Board decisions are res judicata, absent any
further review by OWCP under section 8128 of FECA.9
Following the Board’s August 13, 2018 decision, appellant, through counsel requested
reconsideration and submitted additional medical evidence. In a March 12, 2019 report, Dr. Kim
indicated that appellant received medical treatment for thoracic and lumbar sprains. He did not,
however, address whether appellant was disabled from employment or required further medical
treatment due to her accepted June 5, 1989 employment injury, and thus, his opinion is of no
probative value.10

5

See S.M., Docket No. 18-0673 (issued January 25, 2019); Manuel Gill, 52 ECAB 282 (2001).

6

C.L., Docket No. 18-1379 (issued February 3, 2019); T.M., Docket No. 08-0975 (issued February 6, 2009).

7

V.G., Docket No. 17-0583 (issued July 23, 2018).

8

Supra note 3.

9

C.D., Docket No. 19-1973 (issued May 21, 2020); M.D., Docket No. 20-0007 (issued May 13, 2020).

10

L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

Likewise, Dr. Eppig’s progress notes dated November 20, 2017 to July 17, 2019 are also
of no probative value to establish appellant’s entitlement to continued medical benefits or wageloss compensation as he did not address the relevant issue of whether appellant had continued
residuals of her work-related cervical, thoracic, lumbar, or right shoulder injuries.11
OWCP also received a December 13, 2018 cervical spine MRI scan and a March 19, 2019
cervical spine CT scan. The Board has held that diagnostic tests standing alone lack probative
value as they do not provide the physician’s opinion on causal relationship.12
Dr. Kim’s January 17, 2019 referral note does not contain a physician’s opinion regarding
continuing disability. Therefore, it is of no probative value and insufficient to establish continuing
disability.13
As appellant has not provided rationalized medical evidence establishing continued
residuals or disability on or after May 13, 2016 due to her accepted June 5, 1989 employment
injury, the Board finds that she has not met her burden of proof.14
LEGAL PRECEDENT -- ISSUE 2
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.15
The medical evidence required to establish causal relationship between a specific
condition, as well as any attendant disability claimed, and the employment injury, is rationalized
medical opinion evidence.16 A physician’s opinion on whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.17 Additionally, the opinion of the physician must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
accepted employment injury.18
11

Id.

12

See Docket No. 18-0559 (issued January 29, 2020).

13

Id.

14

See C.C., Docket No. 19-1062 (issued February 6, 2020).

15

W.L., Docket No. 17-1965 (issued September 12, 2018); V.B., Docket No. 12-0599 (issued October 2, 2012);
Jaja K. Asaramo, 55 ECAB 200, 204 (2004).
16

T.C., Docket No. 19-1043 (issued November 8, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB
465 (2004).
17

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

18
M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).

6

ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional conditions causally related to the accepted June 5, 1989
employment injury.
In support of her claim, appellant submitted a series of progress notes by Dr. Eppig dated
November 20, 2017 to July 17, 2019. In the initial examination report, Dr. Eppig recounted
appellant’s complaints of neck pain and bilateral hand numbness and tingling. He conducted an
examination and diagnosed status post cervical spinal fusion, cervical radiculopathy, cervical
spinal stenosis, and HNP. Dr. Eppig did not, however, address the cause of appellant’s additional
cervical or lumbar conditions. Medical evidence that does not offer an opinion regarding the cause
of an employee’s condition is of no probative value on the issue of causal relationship.19 Appellant
was also treated by Dr. Kim who likewise did not specifically address how appellant’s diagnosed
conditions resulted from the accepted June 5, 1989 employment injury. Thus, Dr. Kim’s reports
are insufficient to establish any additional conditions as employment related.20
The December 13, 2018 cervical spine MRI scan and March 19, 2019 cervical spine CT
scan are also insufficient to establish appellant’s claim. The Board has held that diagnostic studies
standing alone lack probative value on the issue of causal relationship as they do not address
whether the accepted employment injury caused any of the additional diagnosed conditions.21
As the medical evidence of record is insufficient to establish causal relationship between
the diagnosed conditions and the accepted employment injury, the Board finds that appellant has
not met her burden of proof.
On appeal counsel contends that OWCP failed to adjudicate the claim in accordance with
the proper standard of causation and failed to give due deference to the findings of the attending
physician. As explained above, however, the medical evidence of record is insufficient to establish
appellant’s claim for expansion. Thus, the Board finds that appellant has not met her burden of
proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish continuing
residuals or disability on or after May 13, 2016 causally related to her June 5, 1989 employment
injury. The Board also finds that appellant has not met her burden of proof to expand the
19

See B.P., Docket No. 19-0777 (issued October 8, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018).

20

See G.V., Docket No. 20-0055 (issued April 21, 2020).

21

F.D., Docket No. 19-0932 (issued October 3, 2019); J.S., Docket No. 17-1039 (issued October 6, 2017).

7

acceptance of her claim to include additional conditions causally related to the accepted June 5,
1989 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 5, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

8

